Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 0:18-cv-61513-JEM

  WESTCHESTER FIRE INSURANCE COMPANY,
  a Pennsylvania corporation,

               Plaintiff,

          v.

   PIONEER CONSTRUCTION MANAGEMENT
   SERVICES, INC., a Florida corporation and DYAN
   RUEL MILES, an individual,

               Defendants.
  ____________________________________________/


   PLAINTIFF WESTCHESTER FIRE INSURANCE COMPANY’S VERIFIED MOTION
       FOR AWARD OF PREJUDGMENT INTEREST AND ATTORNEYS’ FEES

         Plaintiff, WESTCHESTER FIRE INSURANCE COMPANY (Westchester), by and

  through undersigned counsel, and pursuant to 28 U.S.C. § 1920, Federal Rule of Civil Procedure

  54(d), Southern District of Florida Local Rule 7.3, and this Court’s Final Default Judgment Against

  Defendants [ECF No. 22], hereby files its Verified Motion for Award of Prejudgment Interest and

  Attorneys’ Fees (“Motion”), against Defendants, DYAN RUEL MILES (“Miles”) and PIONEER

  CONSTRUCTION MANAGEMENT SERVICES, INC. (“Pioneer Construction”) (hereinafter

  collectively referred to as Defendants or “Indemnitors”) and in support thereof states:

                                   FACTUAL BACKGROUND

         This matter arises out of Pioneer Construction’s default on two payment bonds issued by

  Westchester covering four construction projects when Pioneer Construction failed to pay various

  subcontractors.   (Complaint ¶2 20 [DE #1]; Affidavit of Melissa Rice and supporting

  documentation attached to and cited therein [DE #4]). At all relevant times, Pioneer Construction



                                                   1
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 2 of 14




  operated as a construction company in the state of Florida, conducting business through its last

  known officer, Defendant Miles. (Complaint ¶¶ 5 &6 [DE#1]). Pioneer Construction requested

  Westchester issue performance and payment bonds in connection with various construction

  projects in the state of Florida. (Complaint ¶8 [DE#1]). Prior to issuing any performance and

  payment bonds to Pioneer Construction, Westchester required a promise of indemnity and a hold

  harmless agreement from Pioneer Construction and Miles, jointly and severally (hereafter

  collectively, “Indemnitors”). Accordingly, on or about February 17, 2012, Pioneer Construction

  and Miles, jointly and severally, executed and delivered an Indemnity Agreement in favor of

  Westchester (“Indemnity Agreement”).

         Pursuant to the Indemnity Agreement, Westchester received among other things, the

  written promise of Pioneer Construction and Miles, to jointly and severally, indemnify and hold

  Westchester harmless and exonerate Westchester from any and all loss, claims, and expenses that

  Westchester might sustain as a consequence of executing and issuing payment and performance

  bonds. (Complaint ¶¶ 9 – 14 [DE #1]; Affidavit of Melissa Rice and supporting documentation as

  attached to and cited therein [DE#4]. Thereafter, in reliance on Indemnitors’ execution of the

  Indemnity Agreement, Westchester issued various bonds on behalf of Pioneer Construction

  including Bond Nos. K09007945 and K09263974 (“Bonds”). (Complaint ¶¶ 15- 19 [DE #1];

  Affidavit of Melissa Rice and supporting documentation as attached to and cited therein [DE#4].

                                PROCEDURAL BACKGROUND

         Westchester filed its Complaint in this matter on July 3, 2018 (“Indemnity Action”) by and

  through its attorney of record, Jonathan P. Cohen, P.A. and Jonathan P. Cohen, Esq (hereinafter

  referred to as “JPC”) seeking posting of collateral based on estimated loss exposure and for

  recovery of paid losses for claims made on the Bonds. (DE #1). At the time the instant complaint




                                                 2
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 3 of 14




  was filed, Westchester had incurred paid claim losses to multiple claimants and loss exposure as a

  result of Defendants’ default under the terms of the Indemnity Agreement. (hereinafter referred

  to as “Claims”). A response was due on or before August 22, 2018. However, Miles and Pioneer

  failed to file a responsive pleading or otherwise enter an appearance in the matter. On August 31,

  2018, Westchester filed a Motion for Entry of a Clerk’s Default pursuant to Fed. R. Civ. Pro. 55(a).

  (DE #12). The Clerk issued the default against Pioneer and Miles on September 4, 2018. (DE

  #13). On September 5, 2018, this Court entered an Order on Default Final Judgment Procedure

  directing Westchester to file a Motion for Default Final Judgment no later than September 14,

  2018. (DE #14).

          Westchester filed its Motion for Default Final Judgment on September 14, 2018. [DE #16].

  This Court issued a Final Default Judgment Against Defendants (“Final Default Judgment”) on

  August 14, 2019. [DE #22]. In paragraph 3 of the Final Judgment, the Court reserved jurisdiction

  to “determine the amount of prejudgment interest and attorneys’ fees and costs to which Plaintiff

  is entitled” and ordered same be filed on or before 14 days from the date of the Final Default

  Judgment.

                            ENTITLEMENT TO ATTORNEYS’ FEES

          The Final Default Judgment states “[t]he Court RESERVES JURSDICTION to

   determine the amount of prejudgment interest and attorneys’ fees and costs to which Plaintiff is

   entitled.” (Emphasis added). Although it appears the Court has already held Westchester is

   entitled to reasonable attorneys’ fees and interest, Westchester provides the legal support for an

   award of attorneys’ fees as follows:

          Fed. R. Civ. Pro. 54(d)(2) states a “claim for attorney's fees and related nontaxable

  expenses must be made by motion unless the substantive law requires those fees to be proved at




                                                   3
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 4 of 14




  trial as an element of damages.” (Emphasis added). Westchester is seeking two categories of

  attorneys’ fees: (1) attorneys’ fees incurred, both prior to and after the filing of this Indemnity

  Action, through the handling of Claims and defending lawsuits filed against Westchester related

  to the Bonds, to which it is entitled under the Indemnity Agreement as damages in this Indemnity

  Action; and (2) attorneys’ fees incurred in prosecuting this Indemnity Action. While Rule 54(d)(2)

  requires Westchester to file a motion for attorneys’ fees with respect to only the fees incurred in

  this Indemnity Action, Westchester has also included the legal support, and an argument of the

  reasonableness of attorneys’ fees related to Claims and other lawsuits which were sought as an

  element of damages.

                                Attorneys’ Fees: Claims and Lawsuits

          The Indemnity Agreement executed by Defendants allows for Westchester to recover its

   reasonable attorneys’ fees and costs incurred in handling any and all claims filed or asserted

   against the Bond and any fees and costs incurred in seeking reimbursement or collateral from

   Pioneer for payment of said claims asserted against the Bond. The Indemnity Agreement

   specifically provides:

                 PRINCIPAL(s) and INDEMNITOR(s) shall exonerate, hold
                 harmless, indemnify and keep indemnified SURETY from and
                 against any and all claims, demands and liability for losses, costs,
                 and expenses of whatsoever kind or nature, including but not limited
                 to court costs, counsel fees, costs of investigation, consultant fees .
                 . . which SURETY may sustain or incur by reason of or in
                 consequence of the:

                      A. Execution or procurement of the execution of the
                         BOND(s);
                      B. Failure by PRINCIPAL(s) or INDEMNITOR(s) to perform
                         or comply with any of the covenants or conditions of this
                         AGREEMENT;
                      C. Any Event of Default herein;
                      D. Enforcement of any covenant of this AGREEMENT;
                      E…



                                                   4
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 5 of 14




                       F. Prosecution or defense of any action or claim in connection
                          with any BOND(s), whether SURETY, at its own discretion,
                          elects to employ counsel of its own selection or permits or
                          requires PRINCIPAL(s) or INDEMNITOR(s) to make
                          arrangements for SURETY’S legal representation; and
                       G. Attempt to recover losses or expenses paid or incurred in
                          connection with this AGREEMENT, CONTRACT(s) and/or
                          BONDS(s).

                  Payment shall be made to SURETY by the PRINCIPAL(s) and/or
                  INDEMNITOR(s) as soon as liability exists or is asserted against
                  SURETY, whether or not SURETY shall have made any payment
                  therefor. Such payment shall be equal to whatever amount
                  SURETY, in its judgment, shall deem sufficient to protect it from
                  loss.

   (See Indemnity Agreement attached to Complaint as Exhibit A-1 [DE#4-1]) (language cited

   above hereinafter referred to as “Attorneys’ Fees Clause”).          In Florida “a contract which

   provides for the payment of attorneys’ fees is binding and must be enforced by the trial court.”

   Burger King Corp. v. Mason, 710 F.2d 1480, 1496 (11th Cir. 1983). Westchester sought

   recovery of its attorneys’ fees incurred prior to the filing of this Indemnity Action in all 7 counts

   of its Complaint, one of which, “Count VI – Recovery of Attorneys’ Fees and Expenses”, was a

   count solely for for recovery of all attorneys’ fees, which at the time of filing totaled $29,674.00

   [DE#1, ¶ 91]. This Court issued a Default Final Judgment, thereby entitling Westchester to all

   relief sought in its Complaint (subject to a determination as to reasonableness of said fees).

   Therefore, the Court should find that Westchester is entitled to recover reasonable attorneys’

   fees incurred in handling all Claims and lawsuits related to the Bonds under the terms of this

   Indemnity Agreement.

                                   Attorneys’ Fees: Indemnity Action

          Florida courts follow the Supreme Court’s definition of prevailing party: one who

   succeeds on “any significant issue” in the litigation that “achieves some of the benefit the parties




                                                     5
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 6 of 14




   sought.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see Moritz v. Hoyt Enters., Inc., 604

   So. 2d 807, 809–810 (Fla. 1992); Kelsey, 31 So. 3d at 254 (“[F]or purposes of attorney’s fees,

   the prevailing party is the party that prevailed on the significant issues in litigation.”). Applying

   the preceding law, Westchester is the prevailing party in this case as all relief it sought was

   awarded within the Final Default Judgment. Therefore, the Court should find that Westchester

   is entitled to recover reasonable attorneys’ fees incurred in the prosecution of this Indemnity

   Action under the terms of the Indemnity Agreement.

                     AMOUNT OF WESTCHESTER’S ATTORNEYS’ FEES

          In support of its request for attorneys’ fees, Westchester has attached hereto the affidavits

  Derek A. Popeil, Asst. Vice President and Surety Claims Manager (Exhibit A) and Jonathan P.

  Cohen, Esq. (Exhibit B), attesting that Westchester has incurred a total of $80,384.50 in attorneys’

  fees and costs in the amount of $599.90 (which have been requested via a Bill of Costs filed

  separately, but simultaneously to this Motion).

                                       Indemnity Action & Claims

           At the time the complaint was filed in this Indemnity Action, Westchester had incurred

  paid claim losses and loss exposure as a result of Defendants’ default under the terms of the

  Indemnity Agreement. There were five Claims made on two separate bonds, and as more fully set

  out in Westchester’s Motion for Default Final Judgment (DE #16), in the Affidavit of Melissa Rice

  [DE #4], breakdown as follows:

          a. Johnson Controls
             Tree Tops Project
             Bond No. 7945

          b. Johnson Controls
             Judicial Tower Project
             Bond No. 7945




                                                     6
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 7 of 14




         c. Trane
            Peskoe Project
            Bond No. 3974

         d. Marmich
            Peskoe Project
            Bond No. 3974

         e. Daikin Applied America’s Inc.
            Hollywood Library Project
            Bond No. 7945

         Through August 28, 2019, JPC has spent 237.1 hours in prosecuting this Indemnity Action

  and handling the Claims made on the Bonds. Accordingly, Westchester has incurred attorneys’

  fees totaling $61,563.00, with the hours and rates more particularly itemized as follows:

       TIMEKEEPER                        ROLE                RATE                HOURS
                                                                                EXPENDED
   Jonathan P. Cohen, Esq.           Attorney             $275.00/Hour             69.4
     Beatriz Carta, Esq.         Associate Attorney       $260.00/Hour            156.9
    Elizabeth Rivera, Esq.       Associate Attorney       $260.00/Hour              .4
       Tammy Kalascz                 Paralegal            $125.00/Hour             10.7

         JPC’s time records for Westchester’s attorneys’ fees through August 28, 2019 for the

  Indemnity Action and Claims are attached to the Affidavit of Jonathan P. Cohen, Esq. (Exhibit B-

  1), filed in support of this Motion.

         Westchester is entitled to recoupment of all attorneys’ fees incurred in handling any and

  all claims received under the Bonds per the Indemnity Agreement. (See Indemnity Agreement

  Attorneys’ Fees Clause, Section B, C, D, and F). Westchester is also entitled to recoupment of all

  attorneys’ fees incurred in this Indemnity Action (See Indemnity Agreement Attorney Fees Clause,

  Section G). Wherefore, Westchester respectfully requests the Court award it $61,563.00 in

  attorneys’ fees for handling this Indemnity Action and Claims.

                                         Koldaire v. Westchester

         After the Complaint in this matter was filed, Koldaire, Inc. (Koldaire) filed a claim for


                                                   7
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 8 of 14




  payment from Westchester and filed a lawsuit in the Seventeenth Judicial Circuit in and for

  Broward County, Florida, Koldaire, Inc. v. Westchester Fire Insurance Company, Case No.

  CACE18-0118682. (“Koldaire matter”).

         Through August 28, 2019, JPC spent 73.7 hours defending Westchester in the Koldaire

  matter and as such Westchester has incurred attorneys’ fees totaling $18,821.50. The hours spent

  on the Koldaire matter are more particularly itemized as follows:

       TIMEKEEPER                     ROLE                   RATE                 HOURS
                                                                                 EXPENDED
   Jonathan P. Cohen, Esq.          Attorney              $285.00/Hour              32.6
     Beatriz Carta, Esq.        Associate Attorney        $260.00/Hour              22.7
    Elizabeth Rivera, Esq.      Associate Attorney        $260.00/Hour               9.3
       Tammy Kalascz                Paralegal             $135.00/Hour               9.1


         JPC’s time records for Westchester’s attorneys’ fees through August 28, 2019 for the

  Koldaire matter are attached to the Affidavit of Jonathan P. Cohen, Esq. (Exhibit B-2), filed in

  support of this Motion.

         Westchester is entitled to recoup its attorneys’ fees incurred in defending the lawsuit filed

  by Koldaire under the Indemnity Agreement (See Indemnity Agreement Attorneys’ Fees Clause

  Section D, F). Wherefore, Westchester respectfully requests the court award Westchester

  $18,821.50 in attorneys’ fees for its defense in the Koldaire matter.

                               Conclusion: Amount of Attorneys’ Fees

         Wherefore, Westchester respectfully requests the Court award it all attorneys’ fees incurred

  to date as a result of Pioneer’s default under the terms of the Indemnity Agreement, handling

  Claims under the Bonds and this Indemnity Action, totaling $80,384.50 ($61,563+$18,821.50).




                                                   8
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 9 of 14




                          REASONABLENESS OF ATTORNEYS’ FEES

          In this Circuit, the Court “is itself an expert” on the reasonableness of an attorneys’ fee

  claim “and may consider its own knowledge and experience concerning reasonable and proper

  fees and may form an independent judgment either with or without the aid of witnesses to value.’”

  Norman v. Housing Auth. of City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988).

  Additionally, this Circuit has also found it “perfectly proper to award attorney’s fees based solely

  on affidavits in the record.” Id.

          “In calculating reasonable fees, the trial court must determine the number of hours

   reasonably expended and a reasonable hourly rate, then multiply the two to arrive at the ‘lodestar’

   amount.” Wolfe v. Nazaire, 758 So. 2d 730, 733 (Fla. 4th DCA 2000). When “determining

   reasonable attorney fees, courts [in Florida] should utilize” the following criteria:

           D. The time and labor required, the novelty and difficulty of the question involved,
              and the skill requisite to perform the legal service properly.
           E. The likelihood, if apparent to the client, that the acceptance of the particular
           employment will preclude other employment by the lawyer.
           F. The fee customarily charged in the locality for similar legal services.
           G. The amount involved and the results obtained.
           H. The time limitations imposed by the client or by the circumstances.
           I. The nature and length of the professional relationship with the client.
           J. The experience, reputation, and ability of the lawyer or lawyers performing the
              services.
           K. Whether the fee is fixed or contingent.

   Fla. Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985).

          The Affidavit of Jonathan P. Cohen, Esq. regarding the reasonableness of the attorneys’

  sought herein is attached to this Motion (See Exhibit B), with supporting time records also

  provided (See Exhibit B-1&2). The hourly rates JPC’s attorneys and paralegals charged for

  handling the Bond Claims, the Koldaire matter and this Indemnity Action are reasonable both

  given the nature of the matter and the level of experience of JPC’s attorneys. This Court has found


                                                    9
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 10 of 14




   rates nearly double that of JPC’s attorneys reasonable in other construction related matters.

   Further, the amount of time JPC spent on the Bond Claims, the Koldaire matter and this Indemnity

   Action are also reasonable. While the Bond Claims did not involve litigation, there was a

   substantial amount of time spent investigating the veracity of the Claims and working to settle the

   Bond Claims without the necessity of litigation. The Koldaire matter did result in litigation

   including lengthy discovery and remains ongoing to this day. This Indemnity Action was filed as

   a result of the numerous Claims made on the Bonds and the amount of time spent was only as

   necessary to bring the matter to completion.

                        ENTITLEMENT TO PREJUDGMENT INTEREST

          The Final Default Judgment states “[t]he Court RESERVES JURSDICTION to

   determine the amount of prejudgment interest and attorneys’ fees and costs to which Plaintiff is

   entitled.” (Emphasis added). Although it appears the Court has already held Westchester is

   entitled to prejudgment interest, Westchester provides the legal support required for an award of

   prejudgment interest against Defendants:

          The Indemnity Agreement specifically provides:

                  PRINCIPAL(s) and INDEMNITOR(s) shall exonerate, hold
                  harmless, indemnify and keep indemnified SURETY from and
                  against any and all claims, demands and liability for losses, costs,
                  and expenses of whatsoever kind or nature… together with interest
                  thereon at the maximum rate allowed by law…(Emphasis added).

          Additionally, the Florida Supreme Court promulgated the general rule that “prejudgment

   interest is allowed in Florida for actions based on contract from the date the debt is due.”

   Lumbermens Mut. Cas. Co. v. Percefull, 653 So. 2d 389, 390 (Fla. 1995). “The fact that there is

   an honest and bona-fide dispute as to whether the debt is actually due has no bearing on the

   question. The rule is that if it is finally determined that the debt was due, the person to whom it




                                                   10
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 11 of 14




   was due is entitled not only to the payment of the principal of the debt but to interest at the lawful

   rate from the due date thereof.” Id. at 390, quoting Parker v. Brinson Construction Co., 78 So. 2d

   873, 874 (Fla. 1955).

                            AMOUNT OF PREJUDGMENT INTEREST

          The Florida Supreme Court has determined that prejudgment interest awards are governed

   by the “loss theory.” Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212, 214-15 (Fla.

   1985). “Under the loss theory, the purpose of awarding prejudgment interest is to make

   the plaintiff whole.” Ariz. Chem. Co., LLC v. Mohawk Indus., 197 So. 3d 99, 102-03 (Fla. 1st

   DCA 2016).      “In consideration of the compensatory goal of prejudgment interest awards in

   Florida, the law of this state is that ‘when a verdict liquidates damages on a plaintiff's out-of-

   pocket, pecuniary losses, plaintiff is entitled, as a matter of law, to prejudgment interest at the

   statutory rate from the date of that loss.’” Id. citing Argonaut, 474 So. 2d at 215. “A verdict is said

   to have the effect of liquidating damages as long as the verdict establishes the loss and ‘the

   pertinent date can be ascertained from the evidence.’” Id. citing Pace v. Property Fin. Auth., Inc.,

   24 So. 3d 1271, 1272 (Fla. 1st DCA 2009).

          In Florida where there is no contract rate establishing the appropriate interest rate, the

   interest rate is set annually by the Chief Financial Officer. See Fla. Stat. §55.03(1). See also

   Florida Department       of   Financial    Services,   Statutory    Interest   Rates,   available    at

   https://www.myfloridacfo.com/Division/AA/LocalGovernments/Current.htm                (last   accessed

   August 24, 2019). As of July 1, 2019, the statutory interest rate is 6.77% per year or .0185479%

   per day.

          The Final Default Judgment was issued on August 14, 2019 and ordered Defendants to

   “post collateral in the amount of $105,762.89, representing $63,895.89 in loss exposure for Daikin




                                                     11
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 12 of 14




   Applied America’s Inc. Hollywood Library Project Bond 7945 and $41,831.00 in loss exposure

   for Koldaire Broward County Emergency Ops. Ctr. Bond 7945, within thirty (30) days of the entry

   of this Order.”   The Final Default Judgment further awarded Westchester “the amount of

   $164,514.09, representing $81,582.00 in claims losses for Johnson Controls Tree Tops Project

   Bond 7945, $32,504.50 in claim losses for Johnson Controls Judicial Tower Project Bond 7945,

   $17,736.07 in claim losses for Trane Peskoe Project Bond 3974, and $32,691.52 in claim losses

   for Marmich Peskoe Project Bond 3974.” Accordingly, Westchester’s losses have been liquidated

   and prejudgment interest can be calculated therefrom.

          The Affidavit of Melissa Rice [DE #4], provides clear evidence of the date the debts owed

   to Westchester became due, specifically the dates upon which Westchester made payment to the

   claimant(s) on the Claim(s). (Exhibit C). In the case of Koldaire, the debt to Westchester came

   due on the date the Complaint was filed against Westchester seeking recovery under the Bond

   (Affidavit of Derek Popeil in Support of Motion for Default Final Judgment, DE #16-1, 16-2).

          Westchester is entitled to pre-judgment interest on its losses from the date of the loss

   through August 14, 2019 at the rate of .000185479 per day, more specifically described and

   calculated in ‘Exhibit C’ attached hereto.     Westchester respectfully requests an award of

   $20,678.90 in prejudgment interest against Defendants.




                                                 12
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 13 of 14
Case 0:18-cv-61513-JEM Document 25 Entered on FLSD Docket 08/28/2019 Page 14 of 14




                                    CERTIFICATE OF SERVICE

          I certify service of a true copy of the forgoing document was served upon all known counsel

   of record via CM/ECF and on all defendants on this 28th Day of August 2019, via regular &

   certified U.S. Mail to the addresses as follows:

   Pioneer Construction Management Services, Inc.
   3711 SW 47th Ave, #203
   Hollywood, FL 33314

   Dyan Ruel Miles
   2080 S. Ocean Dr., #212
   Hallandale, FL 33009

   Pioneer Construction Management Services, Inc.
   c/o Desmond Marsh, Inc, RA
   7900 NW 27th Avenue
   Miami, FL 33147

                                                 /s/ Jonathan P. Cohen
                                                 Jonathan P. Cohen, Esq.




                                                      14
